1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
The claims are objected to because of the following informalities: 
In claim 3, “strip” should be “strips”.
There are two claims 6. Hereinafter in this action, the Examiner will refer to the claims as “claim 6” (referring to the claim on p. 7) and “claim 13” (referring to the claim on p. 8).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 9 recite the limitation “the spring”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2, 10, and 13 contain the trademark/trade name Pellethane.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the separation strip material, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano (US 8,083,222 B2).
Regarding claim 9, Nakano discloses an apparatus for adjusting the compliance of separation strips in a dam of a printer media tray comprising: a printer 2; a media tray 11; a dam 100 adjacent the front end of the media tray; at least one separation strip 114 in the dam; and an adjustable plate 135 that serves as the back bearing surface of the spring element.
Regarding claim 12, Nakano teaches the apparatus according to claim 9, wherein the plate position is adjusted to set positions according to media characteristics. The manner of operating a device does not differentiate an apparatus claim from the prior art if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2014/0151954 A1) in view of Oleksa (US 5,895,040).
Regarding claim 1, Furusawa discloses an apparatus for adjusting a dam of a printer media tray comprising: a printer 50; a media tray 3; a dam 6 adjacent the front end of the media tray; a non-compliant wedge element 7 that interferes with compression movement of the spring 10 that would allow the separation strip to flex in response to the media load. Furusawa lacks the disclosure of at least one separation strip in the dam. Oleksa teaches the use of separation strips 26,27 in a dam of a printer media tray, in order to minimize double feeding in a stack. See Oleksa, col. 4, line 46 – col. 6, line 25. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use separation strips in the device of Furusawa, as taught by Oleksa, in order to minimize double feeding in the stack.

Regarding claim 3, the device of Furusawa as modified by Oleska teaches the apparatus according to claim 1, wherein there are at least two separation strips (Oleksa, 26,27). 
Regarding claim 6, Furusawa teaches an apparatus for adjusting a dam of a printer media tray comprising: a printer 50; a media tray 3; a dam 6 adjacent the front end of the media tray; a wheel-type cam system 7, or other device, to move a wedge element into position to interfere with compression movement of the spring 10 that would allow the separation strip to flex in response to the media load. Furusawa lacks at least one separation strip in the dam. Oleksa teaches the use of separation strips 26,27 in a dam of a printer media tray, in order to minimize double feeding in a stack. See Oleksa, col. 4, line 46 – col. 6, line 25. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use separation strips in the device of Furusawa, as taught by Oleksa, in order to minimize double feeding in the stack.
Regarding claim 7, the device of Furusawa as modified by Oleska teaches the apparatus according to claim 6, wherein there are at least two separation strips (Oleksa, 26,27). 

Regarding claim 10, Nakano teaches the apparatus according to claim 9, wherein the separation strip is made of Pellethane®. Oleksa, col. 4, lines 59-64.
Regarding claim 11, Nakano teaches the apparatus according to claim 9, wherein there are at least two separation strips (Oleksa, 26,27).
Regarding claim 13, the device of Furusawa as modified by Oleska teaches the apparatus according to claim 6, wherein the separation strip is made of Pellethane®. Oleksa, col. 4, lines 59-64.
Allowable Subject Matter
Claims 4 and 5 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose  Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653